office_of_chief_counsel internal_revenue_service memorandum number release date cc pa b02 sdmurray preno-104507-08 third party communication none date of communication not applicable uilc 6050i 6050i date date to associate area_counsel manhattan group small_business self-employed from ashton p trice chief branch procedure administration cc pa b2 subject form_8300 reporting for pawnbroker transactions this chief_counsel_advice responds to a request for assistance this advice may not be used or cited as precedent legend corporation x ------------------- issue whether two or more seriatim pawn loans between the same pawnbroker and pawnor borrower secured with the same collateral are related transactions for purposes of information reporting on form_8300 report of cash payments over dollar_figure received in a trade_or_business when each succeeding loan is the basis to retire the preceding loan and the unpaid amount of the retired loan is the amount of the new loan conclusion multiple successive pawn loans between the same parties and collateralized with the same personal_property are related transactions for purposes of form_8300 reporting when the debt from one loan is in practical terms shifted to a subsequent loan even if preno-104507-08 the loans are separate transactions as a matter of state law thus if the pawnor pays the pawnbroker in the course of a one-year period more than dollar_figure in cash in connection with the related transactions the pawnbroker must file form_8300 reporting the transactions facts corporation x is a licensed pawnbroker operating pawnshops in new york city the service is conducting a form_8300 compliance check of x x like pawnbrokers generally is in the business of lending money to persons who pawn pledge personal_property which is deposited with the pawnbroker as security for the loan when collateral is deposited with a pawnbroker the broker gives the customer a pawn ticket to present later to reclaim the property pawn loans are relatively short-term a few months at most the repayment and redemption_period may be fixed by law otherwise by contract in new york the period is four months n y gen bus law sec_48 in addition state and local laws often set a maximum rate of interest and regulate the charging of service fees the maximum interest rate in new york is four percent per month n y gen bus law sec_46 if the borrower does not repay the debt including interest and other charges by the end of the loan period plus any statutory waiting_period the broker may sell the property pawned pawn loans are nonrecourse meaning that the pawnbroker has no right to collect the debt from the borrower and recovery is limited to the proceeds from a sale of the collateral in some instances a customer with an existing loan from one of x’s pawnshops will agree to a new loan with x because the customer cannot pay off or chooses not to pay off the debt at maturity yet does not want to forfeit the collateral the new loan is secured with the same collateral as before which remains in the pawnshop’s possession the amount of the new loan is the same as or possibly more than that of the prior loan the borrower will pay any remaining interest and finance_charges not already paid on the old obligation and that loan ends the borrower however does not pay the principal of the first loan to illustrate with a modified example provided by x a borrower enters into a pawn loan at one of x’s pawnshops for dollar_figure and pledges a piece of jewelry fees and interest over the loan period total dollar_figure at or before the end of the term the borrower returns to the pawnshop and pays dollar_figure in cash but not the remaining dollar_figure x and the borrower make a new loan for dollar_figure at the same terms and the jewelry is again the collateral the first loan is extinguished and x gives the borrower a new pawn ticket at the end of the repayment period for the second loan the borrower again pays dollar_figure and a third dollar_figure loan is made this event may repeat itself several times before the underlying dollar_figure of principal is eventually repaid and the jewelry is released to the debtor or the property is forfeited each loan in the series has its own number and conceivably there could also be some variation up or down in the amount borrowed from one loan to the next such as if the borrower repays a small portion but not all of the principal on one loan before it is preno-104507-08 paperwork in accordance with state law see n y gen bus law sec_44 by the time all of these loans have concluded the borrower may have paid in principal interest and fees an aggregate of more than dollar_figure in cash to x in the same year x has questioned whether transactions in the situation described above are related transactions for form_8300 reporting x has taken the position that the transactions are not related transactions because the loans are legally separate under state law law and analysis sec_6050i reporting generally sec_6050i provides that any person engaged in a trade_or_business who in the course of that trade_or_business receives more than dollar_figure in cash in one transaction or two or more related transactions shall file a return as described in sec_6050i reporting the transaction s the return is due at the time prescribed by the secretary in regulations sec_6050i requires the information_return to be made on whatever form the secretary designates and must include the name address and tin of the person or persons from whom the cash was received the amount of cash received the date and nature of the transaction s and any other information as directed the service as the secretary’s delegate has prescribed the form_8300 to report sec_6050i transactions and the return must be filed by the 15th day after the cash is received sec_1_6050i-1 multiple payments for one transaction or two or more related transactions that are made with one year are aggregated for purposes of the reporting requirements sec_1_6050i-1 once an aggregate of payments goes over dollar_figure at any point during the year the 15-day period begins sec_1_6050i-1 - definitions a transaction required to be reported is the underlying event precipitating the payer’s transfer of cash to the recipient and includes a loan payment on a loan or other debt and an exchange of cash for other cash sec_1_6050i-1 cash is defined as the coin and currency of the united_states or a foreign_country sec_6050i sec_1_6050i-1 cash also means a cashier’s check bank draft but not a personal check from the account_holder traveler’s check or money order in an amount of dollar_figure or le sec_2 that is received in any transaction in which the recipient knows that the instrument is being used in an attempt to avoid subsumed by the next loan or if the collateral has sufficient value to secure a larger replacement loan in any case the amount of the new loan is at least as much as the unpaid amount of the one it replaces the total amount received from the transaction or related transactions must of course still exceed dollar_figure to trigger form_8300 reporting eg two cashier’s checks for dollar_figure a piece or a dollar_figure money order and dollar_figure in currency preno-104507-08 reporting under sec_6050i sec_6050i sec_1_6050i-1 related transactions are any transactions between a payer and a recipient of cash occurring in a 24-hour period sec_1_6050i-1 if the transactions are more than hours apart they are related if the recipient knows or has reason to know that each transaction is one of a series of connected transactions id pawn loans pawn loans in a series like the one described above are plainly related transactions the existence of the debt resulting from the first loan which the debtor cannot or chooses not to pay off by the maturity_date is the reason for the second loan and that debt is in turn the reason for the third loan and so on beginning with the second loan the customer is incurring a new debt each time because of an earlier one and both parties arrive at the terms of the new loan-particularly the amount-in direct relation to its predecessor each new loan with the same lender allows for the preceding one to be retired without the debtor either paying it off or losing his or her interest in the pawned property one of those outcomes would necessarily happen without the fresh loan to conclude that the loans are other than related transactions would be disregarding reality that the loans are separate transactions does not make them unrelated indeed related transactions must by definition be separate transactions from one another if multiple events are part of one overall transaction the concept of two or more related transactions does not apply the sorts of transactions subject_to reporting under sec_6050i will usually have their own separate paperwork and formalities but such facts are largely if not entirely immaterial to form_8300 reporting rather sec_6050i information reporting is determined on the basis of the criteria enumerated in the statute and the regulations namely the fundamental character of the transactions and several crucial facts like the timing and dollar amounts involved although x emphasizes that all of its loans are legally distinct credit extensions under other federal and state laws pawn loans are not unique in that way or so different or if one of these monetary instruments in an amount less than dollar_figure is received in a designated reporting transaction it is cash sec_1_6050i-1 a designated reporting transaction has its own particular meaning not relevant here connected transactions is not defined in the regulations for this advice and the sake of simplicity we assume that the loans are always made at the same pawnshop and not two or more different pawnshops owned and operated by x each store division branch department headquarters or office of a person’s trade_or_business is subject_to separate form_8300 reporting unless a store or branch that receives cash payments or a central unit linking the group has reason to know that the same payer is making cash payments at multiple places sec_1_6050i-1 the truth in lending act u s c et seq is one preno-104507-08 from other types of transactions that they should be treated differently for information reporting purposes when a person buys or rents real or personal_property or takes out a loan and some time later executes a new transaction of the same type and with the same business the business will normally use a separate sales contract lease or loan document for each transaction additionally each sale loan lease or other transaction will have its own existence creating certain rights and obligations in the parties under statutory or common_law whether it be contract law landlord-tenant consumer credit etc in promulgating the regulations the service and treasury surely were aware of those realities but did not intend for them to control or obscure reporting of cash transactions over dollar_figure this is reflected in two of the regulatory examples of related transactions in one of them a n individual attends a one day auction and purchases for cash two items at a cost of dollar_figure and dollar_figure respectively tax and buyer’s premium included because the transactions are related transactions as defined in paragraph c ii of this section the auction house is required to report the aggregate amount of cash received from the related sales dollar_figure even though the auction house accounts separately on its books for each item sold and presents the purchaser with separate bills for each item purchased sec_1_6050i-1 example emphasis added in the second example a coin dealer sells for cash dollar_figure worth of gold coins to an individual on three successive days ie three separate sales each presumably having its own documentation under paragraph c ii of this section the three dollar_figure transactions are related transactions aggregating dollar_figure if the dealer knows or has reason to know that each transaction is one of a series of connected transactions sec_1_6050i-1 example the examples illustrate that if two or more transactions meet either the first or second prong of the definition of related then the cash amounts of the transactions are aggregated to determine reporting irrespective of transaction-by-transaction accounting or paperwork on that basis the successive pawn loans addressed in this advice which fall under the second prong because the pawnbroker knows that each transaction is one of a series of connected transactions are to be treated as related transactions even though the pawnbroker accounts separately for each loan as dictated by state law and provides a separate pawn ticket to the borrower each time the pawnbroker obviously has knowledge of each of the serial transactions with the same customer and as we have explained also knows that the transactions are connected to one another both parties understand that a subsequent loan is meant to replace the immediately preceding loan which may have replaced its own antecedent debt so that preno-104507-08 all of the transactions are linked in point of fact it is difficult to imagine the transactions being any more connected without being the same transaction the overt connection that is absent from the second example quoted above is present in the case of the serial pawn loans the facts of the example-that all three sales are between the same buyer and seller in the same amount dollar_figure for the same merchandise and on three successive days-are suggestive of a connection between the sales but whether they are truly related transactions depends on whether there are further facts forming a basis for the dealer to know of an actual connection similar to the example serial pawn loans involve the same customer and business operator equal or overlapping transactional amounts and the same personal_property pledged in exchange for and redeemed with cash but unlike the example an additional fact true of serial pawn loans is that one loan is the cause of the next loan which is a reaction to and has a direct effect on the disposition of the prior loan this demonstrable connection is what makes the loans related transactions7 this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any questions cc of course if there were no connection between the borrowed amount of one loan and another the conclusion would be different for instance if one of x’s customers borrows dollar_figure on one occasion repays it at the end of the term and a week later borrows another dollar_figure at the same pawnshop using the same collateral the loans would seem without more to be unrelated transactions while the two loans may be factually identical there is no apparent connection between them-the first dollar_figure loan does not beget the second one and the second loan does not replace the first
